DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. This examiner’s amendment replaces the examiner’s amendment dated 5/25/21. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Riebe on 5/13/2021.

The application has been amended as follows:
 
IN THE CLAIMS 
1. (Currently Amended) An earth-boring rotary tool comprising: 
a body comprising at least one pin; 
at least one roller cone mounted on the at least one pin and configured to rotate about the at least one pin during use of the earth-boring rotary tool; and 

a seal ring configured to remain stationary with respect to rotation of the at least one roller cone, the seal ring comprising a distal surface proximate a surface of the at least one roller cone to form a seal between the distal surface of the seal ring and the surface of the at least one roller cone, wherein the seal ring is comprised of a metal; 
a first polymer ring disposed radially inward the seal ring, the first polymer ring configured to remain stationary with respect to rotation of the at least one roller cone and, while compressed in a non-use state, applying a first force on the seal ring that biases the distal surface of the seal ring towards the surface of the at least one roller cone; and 
a second polymer ring adjacent a proximal surface of the seal ring, the second polymer ring configured to remain stationary with respect to rotation of the at least one roller cone and, while compressed in the non-use state, applying a second force on the seal ring that biases the distal surface of the seal ring towards the surface of the at least one roller cone, wherein a ratio of the second force to the first force is greater than 1:1 and less than 3:1.

Claim 2 is cancelled. 

In claim 3, line 1, “claim 2” is changed to --claim 1--


10. (Currently Amended) An earth-boring rotary tool, comprising: 
a body comprising at least one pin; 
at least one roller cone mounted on the at least one pin and configured to rotate about the at least one pin during use of the earth-boring rotary tool; and 
at least one seal assembly disposed between the at least one pin and the at least one roller cone, the at least one seal assembly comprising: 
a seal ring configured to remain stationary with respect to rotation of the at least one roller cone, the seal ring comprising a distal surface proximate a surface of the at least one roller cone to form a seal between the distal surface of the seal ring and the surface of the at least one roller cone; 
a first polymer ring disposed radially inward the seal ring, the first polymer ring configured to remain stationary with respect to rotation of the at least one roller cone and while compressed in a non-use state, applies a first force to bias the distal surface of the seal ring towards the surface of the at least one roller cone; and 
a second polymer ring proximate the first polymer ring, wherein the second polymer ring while compressed in a non-use state, applies a second force

wherein a ratio of a second slope of the second force versus translation of the seal to a first slope of the first force versus translation of the seal is greater than 4:1.

15. (Currently Amended) The earth-boring rotary tool of claim 10, wherein a ratio of the second force to the first force is greater than 1:1 and less than 3:1 

Claim 17 is cancelled. 

18. (Currently Amended) A method of mounting a roller cone on a body of an earth-boring rotary tool, comprising: 

translating a roller cone towards the pin along an axis of the pin to mount the roller cone on the pin; and 
in response to the translating: 
compressing the first polymer ring against the seal ring, wherein the compressing of the first polymer ring generates a first force applied on the seal ring that biases a distal surface of the seal ring towards an internal surface of the roller cone to form a seal between the distal surface of the seal ring and the internal surface of the roller cone; and 
compressing the second polymer ring against the seal ring, wherein the compressing of the second polymer ring generates a second force applied on the seal ring that biases the distal surface of the seal ring towards the internal surface of the roller cone to further form the seal between the distal surface of the seal ring and the internal surface of the roller cone, wherein a ratio of the second force to the first force is greater than 1:1 and less than 3:1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676